Stacy, C. J.
Tbe plaintiff was a passenger on defendant’s bus. He did not lose bis rights as such in tbe circumstances disclosed by tbe record by leaving tbe bus temporarily for a lawful purpose. Wallace v. R. R., 174 N. C., 171, 93 S. E., 731. His status was that of a passenger at tbe time of tbe assault. Goodman v. Queen City Lines, 208 N. C., 323, 180 S. E., 661.
Whether tbe employees of tbe defendant could have come to bis rescue, and negligently failed to do so, after discovering bis peril, was submitted to tbe jury under proper instructions from tbe court. Mills v. R. R., 172 N. C., 266, 90 S. E., 221. The evidence on this issue was conflicting. Pruett v. R. R., 164 N. C., 3, 80 S. E., 65.
We have discovered no reversible error. Tbe verdict and judgment will be upheld.
No error.